DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poitau et al. (U.S. Patent Application Publication No. 2016/0142898 A1) (hereinafter Poitau).

Regarding claim 1, Poitau discloses a terminal in a radio communication system supporting a D2D technology (Paragraph 0177 discloses the WTRU may transmit and/or receive discovery payload, or any other type of information for the purpose of device-to-device communication), the terminal comprising:

transmits a signal of a plurality of signals used for measuring a radio quality in another terminal (Paragraphs 0163 and 0165 discloses the payload and/or the discovery sequence might not be transmitted in the same discovery signal format.  For example, the WTRU may transmit the payload independently of the discovery sequence, for example at a difference time instant (e.g., subframe) and/or over different resource blocks.  The WTRU may be configured to transmit the discovery payload periodically, using a different set of resources as the discovery sequence transmission.  For one example, the WTRU may be configured with a lower duty cycle for the discovery payload transmission than for the discovery sequence transmission.  Paragraph 0219 discloses the discovery sequence may be used for the purpose of identification of the device and/or service, and/or for the receiving WTRU (or equivalently the monitoring WTRU) to measure its receive power to report either a proximity indication and/or a direct measurement to the network/application.  Paragraph 0097 discloses the WTRU may be configured with a discovery process associated with one or more discovery signals.  Paragraph 0207 discloses the term “discovery sequence” may be used to describe a particular sequence of symbols that may be used for discovery. This term may be used interchangeably with “discovery signal”); and
transmits a message including a predetermined parameter (Paragraphs 0163 and 0165 discloses the payload and/or the discovery sequence might not be transmitted in the same discovery signal format.  For example, the WTRU may transmit the payload independently of the discovery sequence, for example at a difference time instant (e.g., subframe) and/or over different resource blocks.  The WTRU may be configured to transmit the discovery payload periodically, using a different set of resources as the discovery sequence transmission.  For one example, the WTRU may be configured with a lower duty cycle for the discovery payload transmission than for the discovery sequence transmission.  Paragraph 0079 discloses a payload (e.g., a service discovery identity).  Paragraph 0095 discloses such payload may be information corresponding to WTRU characteristics, such as identification, or data radio bearers and/or signaling radio bearers, system information blocks (SIBs), and/or special system information blocks for discovery or direct communications (SIBD), or the like),
wherein a transmission period of the signal used for measuring a radio quality in another terminal 
wherein the terminal transmits the signal and the message using resources selected from a resource pool satisfying a plurality of predetermined conditions (Paragraph 0171 discloses the WTRU may be configured to determine the payload physical resources for transmission based on the associated discovery sequence physical resources.  For example, the WTRU may be configured to transmit the payload over the same set of PRBs as the discovery sequence, but on a different (e.g., preconfigured) OFDM symbol of the subframe.  For example, the WTRU may be configured to transmit the payload over the same set of resources (OFDM symbol(s) and PRBs) as the discovery sequence, potentially replacing the discovery sequence transmission.  In yet another example, the WTRU may be configured with a resource offset that it may apply to the discovery sequence physical resource index to determine the associated discovery payload resource index.  In some embodiments, this offset may fixed and configured via RRC signaling.  For example, this offset may depend on time parameters such as the SFN and subframe number, and potentially other parameters such as the D-RNTI for example to randomize the resource among one or more, or all, WTRUs), and
wherein each message corresponds to the plurality of signals (Paragraph 0097 discloses the WTRU may be configured with a discovery process associated with one or more discovery signals, and/or with one or more discovery payloads. Paragraph 0167 discloses in some embodiments to determine when to transmit the discovery payload, the WTRU may be configured for example with a discovery payload transmission ratio. This ratio (e.g.: Nd:p) may indicate for instance the ratio of number of discovery sequence transmission to the number of discovery payload transmission. The WTRU may then transmit one discovery payload for one or more, or every, Nd:p discovery signal transmission. Paragraph 

Regarding claim 2, as applied to claim 1 above, Poitau further discloses wherein the predetermined parameter includes a parameter used for receiving the signal (Paragraph 0079 discloses a payload (e.g., a service discovery identity).  Paragraph 0095 discloses such payload may be information corresponding to WTRU characteristics, such as identification, or data radio bearers and/or signaling radio bearers, system information blocks (SIBs), and/or special system information blocks for discovery or direct communications (SIBD), or the like).

Regarding claim 3, as applied to claim 1 above, Poitau further discloses wherein a transmission parameter of the signal is derived from a transmission parameter of the message, or the transmission parameter of the message is derived from the transmission parameter of the signal (Paragraph 0169 discloses to allow the monitoring WTRU to determine the beginning of the cycle for the discovery payload transmission, the transmitting WTRU may be configured to indicate a count explicitly as part of the discovery sequence).

Regarding claim 4, as applied to claim 1 above, Poitau further discloses wherein the signal is a physical signal that does not include a message (Paragraphs 0163 and 0165 discloses the payload and/or the discovery sequence might not be transmitted in the same discovery signal format.  For example, the WTRU may transmit the payload independently of the discovery sequence, for example at a difference time instant (e.g., subframe) and/or over different resource blocks.  The WTRU may be configured to transmit the discovery payload periodically, using a different set of resources as the discovery sequence transmission.  For one example, the WTRU may be configured with a lower duty cycle for the discovery payload transmission than for the discovery sequence transmission).

Regarding claim 5, as applied to claim 1 above, Poitau further discloses a receiver that receives, from a base station in the radio communication system, a parameter used for receiving a signal transmitted from another terminal (Paragraph 0333 discloses a multi-signal receiver.  Paragraph 0166 discloses the WTRU may be configured to determine whether or not to transmit a discovery payload by receiving the information explicitly from a downlink control channel (e.g., PDCCH) sent from the eNB.  Similar to what is described herein for a general discovery signal, the WTRU may also be further configured to monitor the PDCCH for a special D2D-Payload-RNTI (DP-RNTI), for example during the subframes allowed for D2D communications).

Regarding claim 6, Poitau discloses a transmission method executed by a terminal in a radio communication system supporting a D2D technology (Paragraph 0177 discloses the WTRU may transmit and/or receive discovery payload, or any other type of information for the purpose of device-to-device communication), the transmission method comprising:
transmitting a signal of a plurality of signals used for measuring a radio quality in another terminal (Paragraphs 0163 and 0165 discloses the payload and/or the discovery sequence might not be transmitted in the same discovery signal format.  For example, the WTRU may transmit the payload independently of the discovery sequence, for example at a difference time instant (e.g., subframe) and/or over different resource blocks.  The WTRU may be configured to transmit the discovery payload periodically, using a different set of resources as the discovery sequence transmission.  For one example, the WTRU may be configured with a lower duty cycle for the discovery payload transmission than for the discovery sequence transmission.  Paragraph 0219 discloses the discovery sequence may be used for the purpose of identification of the device and/or service, and/or for the receiving WTRU (or equivalently the monitoring WTRU) to measure its receive power to report either a proximity indication and/or a direct measurement to the network/application.  Paragraph 0097 discloses the WTRU may be configured with a discovery process associated with one or more discovery signals.  Paragraph 0207 discloses the term “discovery sequence” may be used to describe a particular sequence of symbols that may be used for discovery. This term may be used interchangeably with “discovery signal”); and
transmitting a message including a predetermined parameter (Paragraphs 0163 and 0165 
wherein a transmission period of the signal used for measuring a radio quality in another terminal is independent of a transmission period of the message including a predetermined parameter (Paragraphs 0163 and 0165 discloses the payload and/or the discovery sequence might not be transmitted in the same discovery signal format.  For example, the WTRU may transmit the payload independently of the discovery sequence, for example at a difference time instant (e.g., subframe) and/or over different resource blocks.  The WTRU may be configured to transmit the discovery payload periodically, using a different set of resources as the discovery sequence transmission.  For one example, the WTRU may be configured with a lower duty cycle for the discovery payload transmission than for the discovery sequence transmission),
wherein the terminal transmits the signal and the message using resources selected from a resource pool satisfying a plurality of predetermined conditions (Paragraph 0171 discloses the WTRU may be configured to determine the payload physical resources for transmission based on the associated discovery sequence physical resources.  For example, the WTRU may be configured to transmit the payload over the same set of PRBs as the discovery sequence, but on a different (e.g., preconfigured) OFDM symbol of the subframe.  For example, the WTRU may be configured to transmit the payload over the same set of resources (OFDM symbol(s) and PRBs) as the discovery sequence, potentially replacing the discovery sequence transmission.  In yet another example, the WTRU may be configured with a resource offset that it may apply to the discovery sequence physical resource index to determine the 
wherein each message corresponds to the plurality of signals (Paragraph 0097 discloses the WTRU may be configured with a discovery process associated with one or more discovery signals, and/or with one or more discovery payloads. Paragraph 0167 discloses in some embodiments to determine when to transmit the discovery payload, the WTRU may be configured for example with a discovery payload transmission ratio. This ratio (e.g.: Nd:p) may indicate for instance the ratio of number of discovery sequence transmission to the number of discovery payload transmission. The WTRU may then transmit one discovery payload for one or more, or every, Nd:p discovery signal transmission. Paragraph 0207 discloses the term “discovery sequence” may be used to describe a particular sequence of symbols that may be used for discovery. This term may be used interchangeably with “discovery signal’ as used herein, including where reference to a discovery signal may or may not include the discovery sequence and in some embodiments the synchronization, payload and/or guard time).

Regarding claim 7, as applied to claim 2 above, Poitau further discloses a transmission parameter of the signal is derived from a transmission parameter of the message, or the transmission parameter of the message is derived from the transmission parameter of the signal (Paragraph 0169 discloses to allow the monitoring WTRU to determine the beginning of the cycle for the discovery payload transmission, the transmitting WTRU may be configured to indicate a count explicitly as part of the discovery sequence).

Regarding claim 8, as applied to claim 2 above, Poitau further discloses wherein the signal is a physical signal that does not include a message (Paragraphs 0163 and 0165 discloses the payload and/or the discovery sequence might not be transmitted in the same discovery signal format.  For example, the WTRU may transmit the payload independently of the discovery sequence, for example at a difference time instant (e.g., subframe) and/or over different resource blocks.  The WTRU may be 

Regarding claim 9, as applied to claim 3 above, Poitau further discloses wherein the signal is a physical signal that does not include a message (Paragraphs 0163 and 0165 discloses the payload and/or the discovery sequence might not be transmitted in the same discovery signal format.  For example, the WTRU may transmit the payload independently of the discovery sequence, for example at a difference time instant (e.g., subframe) and/or over different resource blocks.  The WTRU may be configured to transmit the discovery payload periodically, using a different set of resources as the discovery sequence transmission.  For one example, the WTRU may be configured with a lower duty cycle for the discovery payload transmission than for the discovery sequence transmission).

Regarding claim 10, as applied to claim 2 above, Poitau further discloses a receiver that receives, from a base station in the radio communication system, a parameter used for receiving a signal transmitted from another terminal (Paragraph 0333 discloses a multi-signal receiver.  Paragraph 0166 discloses the WTRU may be configured to determine whether or not to transmit a discovery payload by receiving the information explicitly from a downlink control channel (e.g., PDCCH) sent from the eNB.  Similar to what is described herein for a general discovery signal, the WTRU may also be further configured to monitor the PDCCH for a special D2D-Payload-RNTI (DP-RNTI), for example during the subframes allowed for D2D communications).

Regarding claim 11, as applied to claim 3 above, Poitau further discloses a receiver that receives, from a base station in the radio communication system, a parameter used for receiving a signal transmitted from another terminal (Paragraph 0333 discloses a multi-signal receiver.  Paragraph 0166 discloses the WTRU may be configured to determine whether or not to transmit a discovery payload by receiving the information explicitly from a downlink control channel (e.g., PDCCH) sent from the eNB.  Similar to what is described herein for a general discovery signal, the WTRU may also be further 

Regarding claim 12, as applied to claim 4 above, Poitau further discloses a receiver that receives, from a base station in the radio communication system, a parameter used for receiving a signal transmitted from another terminal (Paragraph 0333 discloses a multi-signal receiver.  Paragraph 0166 discloses the WTRU may be configured to determine whether or not to transmit a discovery payload by receiving the information explicitly from a downlink control channel (e.g., PDCCH) sent from the eNB.  Similar to what is described herein for a general discovery signal, the WTRU may also be further configured to monitor the PDCCH for a special D2D-Payload-RNTI (DP-RNTI), for example during the subframes allowed for D2D communications).
Response to Arguments
Applicant's arguments filed 11/21/2021 have been fully considered but they are not persuasive.
On page 7 in the Remarks, Applicant argues that Poitau does not disclose “transmits a signal of a plurality of signals used for measuring a radio quality in another terminal” and “wherein each message corresponds to the plurality of signals”.  Poitau is silent with respect to each message corresponding to a plurality of signals. Specifically, while Poitau describes that a discovery signal includes a payload (e.g., a service discovery identity), Poitau does not attempt to disclose a payload corresponding to a plurality of discovery signals. In this regard, Poitau at most describes that a discovery signal includes a payload.  Therefore, given its silence, Poitau fails to disclose that "each message corresponds to a plurality of the signals" as recited by and arranged in the above-referenced limitations of amended independent claim 1.
Poitau discloses wherein each message corresponds to the plurality of signals (Paragraph 0097 discloses the WTRU may be configured with a discovery process associated with one or more discovery signals, and/or with one or more discovery payloads. Paragraph 0167 discloses in some embodiments to determine when to transmit the discovery payload, the WTRU may be configured for example with a discovery payload transmission ratio. This ratio (e.g.: Nd:p) may indicate for instance the ratio of number of discovery sequence transmission to the number of discovery payload transmission. The WTRU may then transmit one discovery payload for one or more, or every, Nd:p discovery signal transmission. 
Consequently, in view of the above reasons and having addressed each of Applicant’s arguments, the previous rejection is maintained and made FINAL by the Examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/